Citation Nr: 1416918	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-44 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from July 2009 and March 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).

In the February 2014 Informal Hearing Presentation (IHP), the Veteran's representative waived the right to have the RO initially consider all additional evidence submitted since the most recent supplemental statement of the case (SSOC) in December 2012, preferring instead to have the Board consider this additional evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  


FINDINGS OF FACT

1.  Before March 20, 2013, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  Since March 20, 2013, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

3.  As a result of the higher ratings being granted in this decision, before March 20, 2013, his PTSD was rated as 50-percent disabling and his coronary artery disease (CAD) as 30-percent disabling, for a combined 70 percent rating; effectively since March 20, 2013, his PTSD has been rated even higher, as 70-percent disabling with continuation of the 30 percent rating for his CAD, in turn increasing his combined rating to 80 percent.

4.  There is competent and credible - therefore probative - evidence indicating these service-connected disabilities, alone, render him incapable of obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent rating for the PTSD until March 20, 2013, when the criteria are met for an even higher 70 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria also are met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Since the Board is fully granting the TDIU claim, there is no need to discuss whether there has been compliance with these notice-and-duty-to-assist obligations, at least as concerning this derivative claim.  The discussion that follows therefore instead concerns the claim for a higher rating for the PTSD.  This PTSD claim also is being granted, but only partially rather than entirely, hence, the reason some discussion of the VCAA is still required.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Ideally, this notice should precede an initial unfavorable decision on the claim by the RO as the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


Consider also that, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant notice of the information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so both as concerning what is required to establish entitlement to service connection (Veteran status, proof the Veteran has the claimed disability, and indication of a relationship or correlation between this disability and his military service), but also as concerning the "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted.

Neither of these claims arose in the context of the Veteran trying to establish his underlying entitlement to service connection, however, since that was established in years past.  His appeal therefore concerns an already established rating for his PTSD, not an initial rating as contemplated in Fenderson v. West, 12 Vet. App. 119 (1999), and the derivative TDIU claim that arose out of his request for a higher rating for his PTSD.  And the VCAA duty to notify was satisfied by way of a letter sent to him in June 2009 that fully addressed all notice requirements.  Moreover, the notice was sent prior to the RO initially adjudicating his claim, so in the preferred sequence.

VA also as mentioned has a duty to assist the Veteran in developing this claim, unless there is no reasonable possibility that such assistance would aid in the substantiation of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help him obtain records relevant to his claim, irrespective of whether they are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).


The Board finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In assisting him with his claim, the RO has obtained his service treatment records (STRs), post-service VA clinical records, and Social Security Administration (SSA) records.  As well, he was afforded comprehensive VA medical examinations in connection with the claim that were based on interviews of him and reviews of the pertinent evidence of record, including regarding the severity of his PTSD in relevant times past and its effect (and that of his CAD) on his employability.  The Board, therefore, concludes that the examinations provided were adequate since they contain the information needed to properly rate this disability in relation to the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Veterans Court (CAVC) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  And, as already mentioned, all reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If there have been occasions since one year immediately preceding the receipt of the increased-rating claim when the disability has been more severe than at others, then the rating must be "staged" to compensate the Veteran for this variance.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  This is what is occurring in this decision; the Board is assigning a higher 50 percent rating until March 20, 2013, then an even higher 70 percent rating as of that date (and aside from the TDIU that also is being granted).

The RO rated the Veteran's PTSD as 30-percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125-4.130.  The newer DSM-V has been officially released.  However, 38 C.F.R. § 4.130 still explicitly refers instead to the DSM-IV.  The regulation legally requires the Board to consider this earlier version 

of the DSM until such time as the regulation is changed.  There is a regulation change in the works that would change the regulation to reference "the current version of the DSM."  But it is unclear when that proposed change will be published.  Regardless, in the meantime the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) essentially have agreed that their target date for moving to DSM-V was October 1st, coinciding with the beginning of this fiscal year.  It therefore is important to bear in mind that the regulation still explicitly refers to the DSM-IV, regardless of the fact that the Board may begin seeing private evidence instead referring to criteria under the succeeding DSM-V.

A rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. Retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Whereas the highest possible schedular rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).


A GAF score of 39 to 40 indicates "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.   

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  

A GAF score of 61-70 indicates just some relatively "mild" symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As evidenced by use of the phrase "such symptoms as", the list of symptoms in the rating criteria is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Federal Circuit Court has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

Turning now to the facts of this particular case.  A review of the record reveals that the Veteran's PTSD symptoms more closely approximated the criteria for a 50 percent evaluation than those for a lesser 30 percent evaluation until March 20, 2013.  As such, a higher 50 percent evaluation is being assigned for this initial period before March 20, 2013.  38 C.F.R. §§ 4.7. 4.130, DC 9411.  Before March 20, 2013, his PTSD caused such symptoms as irritability, isolation, panic attacks more than once a week, some memory problems, depression, hypervigilance, nightmares, an exaggerated startle response, flashbacks, fights with his wife, and other symptoms that are commensurate with or like or similar to those required for this higher 50 percent rating.  Mauerhan, supra.

An even higher 70 percent evaluation is not warranted at any time before March 20, 2013 because this associated symptoms required for this even greater 70 percent rating or symptoms similar thereto were absent or largely absent before that date.  For example, there were no obsessional rituals interfering with routine activities, illogical, obscure, or irrelevant speech, an inability to function independently, spatial disorientation, and neglect of appearance or hygiene.  Thus, while the Veteran displayed some difficulty establishing effective relationships as evident by a difficult marital situation and a paucity of friends, examiners have said that his PTSD was not preclusive of employment, and GAF scores were not lower than 49 indicative of serious symptoms but not necessarily severe symptoms.  The Board concludes, therefore, that before March 20, 2013, the criteria for the even higher 70 percent rating were not met.  Id.

But on March 20, 2013, a VA examiner completed a Review of PTSD Disability Benefits Questionnaire (DBQ).  The examiner indicated that the Veteran did not have total occupational and social impairment, presumably if only considering the PTSD.  Rather, and nonetheless, he had occupational and social impairment with deficiencies in most areas such as work, school, or family relations, judgment, thinking, and/or mood.  Bowling held that this is sufficient reason to assign this higher 70 percent rating.  The Veteran's PTSD symptomatology consisted of depressed mood, anxiety, panic attacks more than once a week, flashbacks, chronic sleep impairment, mild memory loss, impairment of short and long term memory, memory loss for names of close relatives, own occupation, or own name, flattened affect, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work and worklike settings, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals interfering with everyday activities, impaired impulse control such as unprovoked irritability and violence, persistent flashbacks, and persistent danger of hurting self or others.  The examiner indicated the Veteran was "100% PTSD and unemployable."  He further acknowledged, however, that "something [was] wrong with the record."

Based on that examination report, the Veteran's PTSD warrants an even higher 70 percent rating as of March 20, 2013, the date of that VA compensation examination report showing this even greater level of social and occupational impairment.  This incremental increase, as of that date, amounts to a "staging" of the rating for the PTSD, as Hart requires.

A still higher 100 percent schedular rating is not warranted effective that date or after because the examiner explicitly stated that the Veteran did not have total occupational and social impairment, which is the type of impairment necessary for a 100 percent rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, supra.  The Board recognizes that the March 2013 examiner stated that the Veteran was "100% PTSD and unemployable."  The Board cannot use this assessment to grant a 100 percent evaluation for PTSD because it is not up to the examiner to determine the Veteran's disability rating.  The examiner can only describe the disability picture.  Here, the examiner did not find total social and occupational impairment (indeed, indicated this in another portion of his report).  Furthermore, he did not find such symptoms as grossly inappropriate behavior, delusions, hallucinations, and lack of orientation that would be consistent with a 100 percent evaluation for PTSD.  The Board realizes the examiner indicated that the Veteran had memory loss for deeply-ingrained information and persistent danger of hurting himself or others.  However, on balance, the fact that the examiner did not indicate total social and occupational impairment and the fact that most of the Veteran's symptoms are not similar to or like those characteristic of a 100 percent schedular evaluation militates against its assignment at any time since the year immediately preceding the filing of this increased-rating claim.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; Mauerhan, supra.  One must also realize the Board is granting a TDIU, albeit with consideration of an additional service-connected disability, that being the CAD.  So the Board is conceding the Veteran is unemployable, in other words has total occupational impairment, just not concluding that it is entirely due to his PTSD.

Extra-schedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, then, the Board also has considered whether the Veteran is entitled to an even greater level of compensation on an extra-schedular basis.  But with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD before and after March 20, 2013 with the established criteria found in the Rating Schedule for psychiatric disabilities shows that the rating criteria reasonably describe his disability level and symptomatology.  His symptoms and areas of impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Vazquez-Claudio, supra.  In addition, the GAF scores are incorporated as part of the schedular rating criteria, as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.


The Board further observes that, even if the available schedular evaluations for the disability are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Extra-schedular referral therefore still would not be warranted.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  The record does not show that he has required frequent hospitalizations for his PTSD.  Indeed, it does not appear from the record that he has been hospitalized at all for this service-connected disability, certainly not on a recurrent basis.  Additionally, there is not shown to be evidence of "marked" interference with his employment due to this disability before March 20, 2013, and from that date going forward he is being granted a TDIU owing to his unemployability, albeit, as mentioned, when also considering the effect of his CAD.  There is nothing in the record suggesting his PTSD markedly impacted his ability to perform occupationally before that date, meaning over and above that which is contemplated in the assigned schedular rating.  See 38 C.F.R. §§ 4.1, 4.15.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

The Board thus has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is unwarranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 


"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991)."  Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Moore, 1 Vet. App. At 359, the Court noted that the following standard has been announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel  concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

Schedular Basis

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a Veteran satisfies these rating requirements, disabilities resulting from single accident or common etiology, or affecting both upper or lower extremities, or incurred as a prisoner of war (POW), etc., will be considered as one, collective disability.

Extra-schedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), the case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.


Discussion

As explained, a TDIU may be awarded on either a schedular basis or an 
extra-schedular basis.  Here, though, because the Veteran meets the criteria for a TDIU on a scheduler basis under 38 C.F.R. § 4.16(a), the Board need not consider entitlement to a TDIU on an extra-schedular basis under § 4.16(b).

As a result of the Board granting higher ratings in this decision, before March 20, 2013, the Veteran had a 50 percent rating for his PTSD and a 30 percent rating for his CAD.  So his combined disability rating was 70 percent.  See 38 C.F.R. § 4.25 (VA's combined ratings table). 

Effectively since March 20, 2013, the Veteran has had an even higher 70 percent rating for his PTSD with continuation of the 30 percent rating for his CAD.  So his combined disability rating increased to 80 percent.  Id.

Thus, the Veteran had at least a 70 percent combined disability rating and a minimum of a 40 percent rating for a single disability at all relevant times at issue.  Thus, he met the threshold minimum rating requirements for a TDIU under 38 C.F.R. § 4.16(a) both before and since March 20, 2013.

The Board resultantly need only determine whether his service-connected disabilities, in and of themselves, render him unemployable - meaning unable to obtain or maintain substantially gainful employment.

A review of the record reveals that the Veteran is retired.  Before his retirement, he had worked on an assembly line and as a janitor and in similar non-sedentary capacities.  His work therefore always has been labor intensive.  A December 2008 vocational rehabilitation assessment determined he was most suited to working with his hands and tools to build things and most suited to working alone, apparently owing to his PTSD.  People with his occupational profile were mechanics, skilled tradesmen, farmers, military officers, foresters, and park rangers.  

The VA examination reports regarding his PTSD dated before March 20, 2013 indicate that his PTSD did not preclude employment - even if employment was restricted due to his physical disabilities.  The Board sees that he has a number of physical disabilities, and only one is service connected, namely his CAD.  

On VA examination in December 2012, the VA examiner opined that the Veteran could not perform physically beyond sedentary and limited light aerobic physical effort due to his CAD.  Thus, before March 20, 2013, a TDIU is warranted because, even though the Veteran could perform in a sedentary occupation, his prior work experience and natural inclinations are in the realm of nonsedentary work, which the service-connected CAD prevents.  38 C.F.R. § 4.16(a).  To reiterate, while the regulations do not provide a definition of 'substantially gainful employment,' VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 'that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.'  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income....'

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered 'substantially gainful employment.'  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is to say, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.   Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

On VA examination on March 20, 2013, the examiner opined that PTSD precluded employment.  Thus, it appears that, effective that date, the Veteran was no longer able to pursue either physical or sedentary employment.  Clearly, then, a TDIU is warranted at least as of March 20, 2013, the date of that VA examination, because employability is limited in all spheres to include the physical sphere to which the Veteran is best suited.  Id.  

This collective body of evidence indicates the Veteran's service-connected disabilities, alone, are now so severe that he is unable to secure or follow a substantially gainful occupation - indeed has been since the filing of this increased-rating claim, so both before and since March 20, 2013.  He therefore is entitled to a TDIU.  38 C.F.R. § 4.16.  



ORDER

A higher 50 percent rating is granted for the PTSD until March 20, 2013, at which time an even higher 70 percent rating is granted, subject to the statutes and regulations governing the payment of VA compensation.

A TDIU also is granted and also subject to the statutes and regulations governing the payment of VA compensation.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


